Citation Nr: 1518437	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
 in Milwaukee, Wisconsin


THE ISSUE

Eligibility to receive Chapter 35 Dependents' Education Assistance (DEA) benefits concurrently with Dependency and Indemnity Compensation (DIC) (to include validity of the created debt).


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He died in April 2009.  The appellant claims as his surviving son.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin (see Virtual VA).

The issue of entitlement to a waiver of overpayment created in the amount of $5,129.13 has been raised by the record.  However, at the time of the Milwaukee Pension Management Center's Statement of the Case in March 2013, this issue was not adjudicated, and it was deferred to the finance department.  It was later decided by the Regional Office (RO) in Milwaukee in April 2013.  In fact, the Statement of the Case indicated that the appellant requested a waiver of the debt and that the Pension Management Center did not have jurisdiction over waiver requests.  The appellant must be given an opportunity to review the April 2013 decision and properly file a notice a disagreement.  At this time, as the appeal before the Board focuses narrowly on the eligibility to receive DEA and DIC benefits concurrently, the Board does not have jurisdiction over the overpayment matter at this time until the appellant perfects his appeal on that claim.


FINDINGS OF FACT

1. In August 2010, the Veteran's surviving son, D.S., elected to receive DIC benefits in his own right; his 18th birthday is August [redacted], 2010.

2. D.S. applied for Chapter 35, DEA benefits which was made effective in August 2011; the evidence shows that he elected to receive DEA benefits and that DIC benefits were to cease.


CONCLUSIONS OF LAW

1. As a matter of law, the Veteran's surviving son, D.S., cannot concurrently receive DEA and DIC benefits concurrently.  38 U.S.C.A. § 3562 (West 2014); 38 C.F.R. §§ 3.707, 21.3023 (2014).

2. The debt created by the concurrent receipt of DEA and DIC benefits is valid.  38 U.S.C.A. § 5314(b) (2014); see Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The U. S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Because the law and not the evidence is dispositive for the issue at hand, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA has no effect in regards to the issues of entitlement to accrued benefits and non-service connected death pension.  Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.").

A child who is eligible for DEA or Chapter 35 benefits and for pension, compensation, or DIC must elect whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2014).  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rates, or additional amounts of pension, compensation, or DIC based on the child's school attendance on or after the age of 18 years.  In other words, an individual cannot receive (or be capable of receiving) both benefits for the same period of time.  The effective date of the discontinuance of DIC to or for a child will be the day preceding the beginning date of the DEA allowance.  38 C.F.R. §§ 3.500 (b), 3.503(a)(8) (2014).

By way of history, the Board notes that the Nashville RO, in a September 2009 rating decision, established basic eligibility for DEA benefits because the Veteran had a total disability that was permanent in nature at the time of his death.  
In August 2010, D.S. elected to receive DIC benefits in his own right as his 18th birthday was August [redacted], 2010.  The Request for Approval of School Attendance (VA Form 21-674) shows that D.S. was in high school, not employed, and had one year left before college.  The August 2010 letter from the Nashville, Tennessee RO awarded him DIC as a surviving child effective August [redacted], 2010.

A review of the record shows the St. Louis RO granted D.S. Chapter 35 DEA benefits.  See November 2011 RO Email (Virtual VA).  This fact was also confirmed in December 2011 when D.S. called VA to report that he was approved for DEA.  It was noted that D.S. was concurrently receiving DIC and that those payments needed to cease.  See December 2011 Report of General Information.  

In July 2012, the Milwaukee Pension Management Center informed D.S. that his DIC benefits were being terminated effective August 23, 2011 because that is the effective date of his DEA award.  He was informed of his appeal rights.  D.S. disagreed with this decision stating that he and his mother called several times and received "conflicting answers" as to whether he is entitled to receiving DIC concurrently with his DEA award.  He stated that it took one year before a notice came that he could not receive both awards.  He felt entitled to use the money.  The RO determined that the benefits should have stopped on August 22, 2011 and not the 23rd.  The calculated overpayment of $16.27 was considered an administrative error and subsequently corrected.  It was still determined that an overpayment was created in the amount of $5,129.13 due to the DIC benefits.  As mentioned above, the issue of entitlement to a waiver of overpayment is not currently before the Board, thus there will be no further discussion on that issue.

As noted above, a child who is eligible for DEA benefits and for DIC must elect whether he or she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023.  The regulation is clear that no child may receive DEA benefits and DIC concurrently.  

Upon review of the evidence above, it is unambiguous that the D.S. elected to receive DEA benefits instead of continuing his DIC benefits.  

The Board notes that the case file does not contain the signed VA Form 22-5490 Application for Survivors' and Dependents' Educational Assistance for Chapter 35 educational benefits.  However, based on the evidence of record, it can be presumed that D.S. submitted his application and DEA benefits were subsequently granted.  In this regard, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, the presumption of regularity has not been rebutted as the November 2011 RO email shows that D.S.'s DEA benefits were approved by the St. Louis Education Division.  The email shows approval of a DEA monthly rate of $936.00 as of August 23, 2011 (although it was later changed to August 22, 2011, as discussed).  

On this record, D.S. does not allege that he did not fill out VA Form 22-5490, nor does he allege that his DEA benefits were not processed from August 2011.  Notably, Part VIII of the standard form, entitled ELECTION (SON OR DAUGHTER ONLY), states the following: "IMPORTANT: Once you start a chapter 35 program, generally, you cannot receive payments of compensation, pension, or dependency and indemnity compensation which might otherwise be payable as a result of your school attendance. CAREFULLY READ ITEM 13 OF THE INSTRUCTIONS BEFORE COMPLETING THIS ELECTION BLOCK. WE STRONGLY ENCOURAGE EACH PERSON TO DISCUSS THIS ELECTION WITH A VA COUNSELOR."  Again, D.S. did not deny signing the application form nor did he deny receiving DEA benefits.  His argument is that he should not be penalized for receiving both DIC and DEA awards during the time it took VA to cut payment of DIC.  

D.S. applied to receive DEA benefits, his application was approved, and payments were set effective August 22, 2011, and as of that date, he was no longer entitled to receive DIC benefits.  The law is clear and dispositive of the claim.  The appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Validity of Debt

With respect to whether the debt, stated in the amount of $5,129.13, was validly created, the Board finds that it was.  It is clear from the discussion above, that the appellant had no right to receive both DIC and DEA benefits concurrently.  The decision to terminate the DIC benefits upon receipt of DEA benefits was legally correct and established a valid debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As the Board stated in its Introduction section, the issue of entitlement to a waiver of the overpayment (i.e., forgiveness of the debt) is not the actual issue before the Board at this juncture.  The Board, in this very decision, is concluding that the appellant was not entitled to receive DEA and DIC benefits at the same time, and in doing so for a certain time period, the debt that was created is valid.  Again, the Board notes that this is different from a decision on whether a waiver shall be granted.


ORDER

Eligibility to receive Chapter 35 Dependents' Education Assistance (DEA) benefits concurrently with Dependency and Indemnity Compensation (DIC) is denied.  The debt created by the concurrent receipt is valid.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


